FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/12/2021 has been entered. Claim 1 remains pending in the application. 

Specification
The disclosure is objected to because of the following informalities: 
Page 4, Paragraph 4 states “The mechanically-driven fuel pump 2 driven by the gearbox 5 at the engine start initial period operates in the closed loop.”, which should be revised to:  --The mechanically-driven fuel pump 2 driven by the gearbox 5 at the engine start initial period operates in [[the]] a closed fuel loop--, for sake of clarity, based on applicant’s Remarks filed 11/12/2021, pg. 6-7.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2, recites “required pressure and fuel rate in a fuel system”, which should be revised to: -- required fuel pressure and fuel flow 
Claim 1, line 3, recites: “gas turbine engine”, which should be revised to: -- gas turbine engine (GTE) --; to define the acronym GTE used later in the claim at the first instance of the term “gas turbine engine” in the claim;
Claim 1, lines 4-5, recites: “a mechanically-driven fuel pump (driven by a drive gearbox)”, which should be revised to remove the parenthesis “()”: 
-- a mechanically-driven fuel pump 
Claim 1, lines 6-10, should be revised as follows for sake of clarity:
-- device, a controller, and transducers[[,]]; the method consisting of: using [[an]] the electrically-driven fuel pump to operate the fuel system and GTE at speeds up to 40% of the maximum rotation speed of a rotor of the GTE--; 
Claim 1, lines 13-15, should be revised as follows for sake of clarity:
-- at the , providing the required fuel flow rate using the mechanically-driven fuel pump and [[by]] the electrically-driven fuel pump, -- 
Claim 1, lines 20-22, should be revised as follows:
-- after the end of [[the]] a gas turbine engine start procedure and the GTE attaining [[the]] an idle mode, switching the electrically-driven fuel pump a standby independent mode at [[the]] a reduced head, or [[switched]] switching the electrically-driven fuel pump off; --;
Claim 1, lines 22-30, should be revised as follows for sake of clarity:
-- at a [[the]] ground idle mode and all GTE operation modes with the rotation speeds of the GTE rotor and a drive shaft of the mechanically-driven fuel pump rotation speed, operating the mechanically-driven fuel pump to provide the required fuel flow rate into the GTE combustion chamber and ; --;
Claim 1, lines 30-37, should be revised as follows for sake of clarity:
--including an insufficient fuel pressure at an inlet or an outlet of the mechanically-driven fuel pump, and with fuel temperatures at the inlet of the mechanically-driven pump [[of]] being less than +10°C, the in speed and the fuel pressure and fuel temperature [[is]] are maintained at the required levels. --, based on the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 2-6, recites “a fuel system of a gas turbine engine consisting of an electrically-driven fuel pump, a mechanically-driven fuel pump (driven by a drive gearbox), fuel metering/distribution device, a controller, transducer”.  In regards to the transitional phrase hen the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781; see MPEP 2111.03.  Furthermore, “the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole”. Consequently, the claim is reciting that the fuel system is limited to only the recited elements in its respective clause, and is closed to unrecited elements in the clause.  However, the claim later appears to introduce additional elements within different clauses reciting method steps that are apparently part of the fuel system, such as the “fuel bypass”, “fuel system inlet”, “hydraulic drive units fuel distribution units”, and “hydraulic drive units”.  It is unclear if these elements are meant to be considered a part of the fuel system, and if applicant actually intended to exclude any elements from the “fuel system” by using the transitional phrase “consisting of”.
Many of the claim limitations lack proper antecedent basis:
“the gas turbine engine rotor” in line 9-10;
“the fuel bypass” in line 11;
“the fuel system inlet” in line 12;
“the combustion chamber” in line 17-18;
“the standby independent mode” and “the reduced head” in line 22-23;
“the ground idle mode” in line 22;
“the mechanically-driven fuel pump drive shaft” in line 25;
“the hydraulically driven units” in line 30;
Claim 1, line 6-13, recites “providing the fuel system and gas turbine engine operation is ensured by the electrically-driven pump up to 40% of the maximum rotation speed of the gas turbine engine rotor, the rotation speed of the electrically- driven fuel pump is gradually reduced and/or the fuel bypass from the electrically- driven pump outlet to the fuel system inlet is opened”.  The claim is unclear as to what conditions cause the electrically-driven fuel pump rotation speed to “gradually reduce and/or the fuel bypass… is opened”.  The limitation is merely stated following a recitation of the electrically-driven pump providing fuel system and gas turbine engine operation up to engine speeds of 40%, and does not appear to explicitly tie into said step (nor is it clear how such steps are related).  If the step of “gradually reduced and/or fuel bypass… is opened” is meant to occur concurrently with the step of using the electrically-driven fuel pump up to 40% the maximum speed of the gas turbine engine rotor, it is suggested that lines 6-13 be revised as follows:
-- device, a controller, and transducers[[,]]; the method consisting of: using [[an]] the electrically-driven fuel pump to operate the fuel system and GTE at speeds up to 40% of the maximum rotation speed of a rotor of the GTE,  with the rotation speed of the electrically-driven fuel pump [[is]] being gradually reduced and/or [[the]] a fuel bypass from the electrically-driven fuel pump outlet to the fuel system inlet [[is]] being opened--
based on applicant’s Remarks filed 11/12/2021 pg. 11.
Claim 1, lines 15-20, recites “at the operation modes of the electrically-driven fuel pump in the fuel system, except for the required flow rate to the combustion chamber, additionally the necessary fuel pressure and flow rate for the operation of hydraulic drive units fuel distribution units are provided”.  This renders the claim indefinite and incomprehensible, as it is unclear at the GTE rotation speeds over 40%...”.  This is believed to be the result of a translation error.  It is suggested that 
Claim 1, lines 15-20, should be revised as follows for sake of clarity:
-- wherein operation in addition to providing the required fuel flow rate to [[the]] a combustion chamber of the GTE, also provides the necessary fuel pressure and fuel flow rate for [[the]] operation of fuel distribution units for hydraulic drive units 
Claim 1, lines 21 & 26, recite respectively “the idle mode” and “the ground idle mode”.  This renders the claim indefinite, as it is unclear if the two limitations are meant to be the same limitation or different “idle modes”.  Note, the claim has not recited that the method in any way applies to an aircraft or vehicle in general, which would provide context to “ground idle mode”.  Consequently it is unclear what the claim is attempting to describe by the term “ground idle mode” and how it differs from the “idle mode”. It is recommended that the claim be revised to provide proper context to the “ground idle mode”, such as by reciting the gas turbine engine is “for an aircraft”.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed below and in the body of the rejections, at the appropriate locations. 
Regarding the rejection of originally filed claim 1, lines 3-7, under 35 USC 112(b) for lack of clarity due to possible translation error, applicant has not addressed the lack of clarity with regards to the limitation “the rotation speed of the electrically- driven fuel pump is gradually reduced and/or the fuel bypass from the electrically- driven pump outlet to the fuel system inlet is opened”.  The portion of the rejection is repeated above in the Claim Rejections - 35 USC § 112 section, with suggested revisions.
Regarding the rejection of originally filed claim 1, lines 9-12, under 35 USC 112(b) for lack of clarity due to possible translation error, applicant asserts (Remarks Pg. 13, “Answer 12”) that “the translation misinterpreted the understanding of the essence of the explanation” provided in the “source text”, however applicant has failed to revise the claim language to resolve this translation error.  Suggested revisions are presented in the Claim Rejections - 35 USC § 112 section above.
Regarding the rejection of the originally filed claim 1 under 35 USC 112(b) for indefiniteness with regards to conditional operational situations, the rejection has been reconsidered in light of applicant’s Remarks (Pg. 12, Answer 11).  However, additional revisions to improve clarity of the claim language are provided in the Claim Objections above.
Regarding the rejection of originally filed claim 1, lines 13 & 15, under 35 USC 112(b) for indefiniteness of the limitations “idle mode” and “ground idle mode”, applicant asserts ground idle mode is in this case segregated from the multiple modes of the idle mode of the aircraft gas turbine engine”.  However, the claim does not specify that the fuel system is for an “aircraft gas turbine engine”, and only a “gas turbine engine” in general.  It is suggested the claim be revised to recite the fuel system is “for an aircraft gas turbine engine”, as presented in the Claim Objections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741